Title: John W. Campbell to Thomas Jefferson, 20 December 1811
From: Campbell, John W.
To: Jefferson, Thomas


          
                  Dear Sir! 
                   
                     Petersburg 
                     Dec: 20th 1811
          
		  
		  I have taken the liberty of enclosing you a proposal for a work which I expect to publish during the next Summer.
          I have progressed in this work, as far as the year Seventy Six, but for the period, subsequent to that, I find it extremely difficult to procure materials.
          I would be much gratified by your advice as to the best sources of information; and if you have any thing, that would yield any assistance, particularly in the period subsequent to the revolution, you would do me a singular favour by lending it for a few months.
          Excuse my freedom, & accept for your health and happiness the best wishes of
          Dear Sir Yr mo: obdt Svt
                  John W. Campbell
        